Citation Nr: 0416090	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-25 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder. 

2.  Entitlement to service connection for a disorder of the 
eyes, other than glaucoma.  

3.  Entitlement to service connection for pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Armed Forces Services Corp. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from August 1979 to February 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In her August 2003 substantive appeal, on VA Form 9, the 
appellant requested a hearing at the RO before a Member of 
the Board (Veterans Law Judge (VLJ)).  This type of hearing 
is commonly referred to as a travel Board hearing.  
So one must be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 
(2002).  

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify her of the date, time and location 
of the hearing.  Put a copy of this 
letter in the claims file.  If, for 
whatever reason, she decides that she no 
longer wants this type of hearing before 
a VLJ (or any other type of hearing 
before the Board), then she should 
indicate this in writing and it, too, 
should be documented in the claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  She has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


